UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 5, 2013 HERITAGE COMMERCE CORP (Exact name of registrant as specified in its charter) California 000-23877 77-0469558 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 Almaden Boulevard, San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 947-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. Walter Kaczmarek, President and Chief Executive Officer of Heritage Commerce Corp conducted a presentation at its San Jose office on June 5, 2013 to institutional investors.A question and answer session followed the presentation. A copy of the slide presentation is included as Exhibit 99.1. This Form 8-K and the information included as exhibits shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended (“Securities Act”), or the Exchange Act, except as expressly set forth by specific reference in such a filing.The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Registrant or any of its affiliates.Except as otherwise noted, the information in the materials is presented as of March 31, 2013, and the Company does not assume any obligations to update such information in the future. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. D) Exhibits Slide presentation to investors that was presented on June 5, 2013 by the registrant's President and Chief Executive Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 5, 2013 Heritage Commerce Corp By:/s/ Lawrence D. McGovern Name: Lawrence D. McGovern Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS EXHIBIT NO.DESCRIPTION Slide presentation to investors that was presented on June 5, 2013 by the registrant's President and Chief Executive Officer
